          Case 1:19-cv-08807-PAE Document 23 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILLIAM LEE GILLESPIE,

                                        Plaintiff,                        19 Civ. 8807 (PAE)
                        -v-
                                                                                ORDER
HEARTLAND SCENIC STUDIO, INC.,

                                        Defendant,

                        -v-

NEW PROJECT, LLC,

                                        Third-Party Defendant.


PAUL A. ENGELMAYER, District Judge:

       A case management conference is scheduled for Monday, August 3, 2020 at 10:00 a.m.

Dkt. 18. Due to the ongoing public health situation, the conference will be held telephonically.

The parties should call into the Court’s dedicated conference line at (888) 363-4749, and enter

Access Code 468-4906, followed by the pound (#) key. Counsel are directed to review the

Court’s Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.

       The Court also notifies counsel that, given the present public health crisis, the Court is

likely to be able schedule a bench trial in this civil case substantially before it can schedule a jury

trial. The Court does not have a preference as between a bench or jury trial, but merely wishes to

notify counsel of the scheduling delays likely attendant to a jury trial at the present time.
        Case 1:19-cv-08807-PAE Document 23 Filed 07/31/20 Page 2 of 2




      SO ORDERED.


                                               PaJA.�
                                               ______________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: July 31, 2020
       New York, New York




                                      2
